Citation Nr: 0721122	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  06-11 146	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an initial rating higher than 50 percent 
for post-traumatic stress disorder (PTSD).

2.  Entitlement to an initial rating higher than 0 percent 
for a left hip scar residual to a combat wound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from December 1965 to 
September 1967.

This case comes before the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Newington, Connecticut.  In 
April 2005, the RO granted service connection for PTSD and 
assigned a rating of 50 percent.  In May 2005, the RO granted 
service connection for a left hip scar, and assigned a rating 
of 0 percent.  The veteran appealed both of the assigned 
ratings in a December 2005 notice of disagreement.


FINDING OF FACT

On June 22, 2007, the Board was notified by the Hartford, 
Connecticut RO that the veteran had died in March 2007.


CONCLUSION OF LAW

Due to the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002 & Supp. 2006); 38 C.F.R. 
§ 20.1302 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veteran's claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002 & Supp. 
2006); 38 C.F.R. § 20.1302 (2006).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2006).


ORDER

The appeal as to both claims is dismissed.




		
DENNIS F. CHIAPPETTA
	Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


